Exhibit 10.2 CARMAX, INC. BENEFIT RESTORATION PLAN As Amended and Restated January 1, 2008 TABLE OF CONTENTS Section I Purpose of the Plan 1 1.1 Purpose 1 1.2 Structure 1 1.3 Definitions 1 Section II Eligibility 3 2.1 Eligible Employees 3 2.2 Participation 3 2.3 No Duplication of Benefits 3 Section III Benefits 3 3.1 Minimum Service Requirement 3 3.2 Supplemental Benefit 4 3.3 Adjustment for Early or Late Commencement 4 3.4 Maximum Benefit 4 3.5 Additional Benefit Service 5 Section IV Computation and Payment of Supplemental Benefit 5 4.1 Computation 5 4.2 Payment 5 4.3 Payments to Key Employees 6 Section V Computation and Payment of Survivor Benefit 6 5.1 Pre-Retirement Survivor Benefit 6 5.2 Post-Retirement Survivor Benefit 7 5.3 Actuarial Assumptions 7 5.4 Medium of Payment 8 Section VI Administration 8 6.1 Amendment and Termination 8 6.2 Plan Administrator 8 6.3 Claims Procedure 8 6.4 Qualified Domestic Relations Orders 8 Section VII Change of Control 9 7.1 Effect of Change of Control 9 7.2 Definition of Change of Control 9 Section VIII Miscellaneous 9 8.1 Tax Matters 9 8.2 Rights Under the Plan 9 8.3 Effect on Employment 10 8.4 Successors; Governing Law 10 8.5 Assumption of Liabilities From Predecessor Plan 10 Appendix A Provisions Applicable to a Pre-2005 Supplemental Benefit 11 ii CarMax, Inc. Benefit Restoration Plan As Amended and Restated January 1, 2008 Introduction The provisions of this CarMax, Inc.
